The following opinion was filed April 8, 1910:
Mat?.sttat.t,; J.
(dissenting). The case turns on the meaning of this language in sec. 1499, Stats. (1898) :
“Every town shall relieve and support all poor and indigent persons . . . whenever they shall stand in need thereof. . . .”
*187Tbe court bas nothing to do with making the policy, of the statute. It may be that it would be a very humane policy to relieve persons at public expense who are poor in the general sense, when so situated as not to, presently, have the means of coping with misfortune, though having property or credit so that they are not under such complete disability but that, by use of their personal credit, or that and some property, though not having money presently available, they can care for themselves, but does the statute contemplate such relief ? That is the question. If it does not, it is not within the competency of the court to extend the purpose of the written law by a species of judicial charity. If it were otherwise, the situation in this case, like many others met with, from time to time, would efficiently call upon human sympathy. It is only given to us to discover the legislative idea incorporated into the written law. If it goes further than would seem to us to be wise public policy, we cannot restrict it. If it does not go so far as such policy would seem to demand, we cannot extend it in general, or to fit the exigencies of particular cases.
The court gives much signification to the use of the term “relief” as well as “support” in the statute as if the legislative idea was to provide for “relief” in cases where there is a degree of poverty not requiring more than temporary help, and “support” where there is actual pauperism, but to my mind no such idea was in legislative contemplation. No such thought has heretofore found a place in any adjudication of this court. It will be noted that there is but one class of persons made by the statute competent to receive public aid, viz., poor and indigent persons. Such and only such are entitled to either relief or support. Poverty and indigence is the sole test of whether an applicant for public aid is entitled thereto, to any extent. Therefore, the basic question in this case, is, What does the statute mean by “poor and indigent?” If the court has spoken plainly and decisively on that question, the doctrine of stare decisis should apply, un*188less the court is prepared to overrule previous adjudications, which. I do not understand to be the case.
It is suggested that in Rhine v. Sheboygan, 82 Wis. 352, 52 N. W. 444, the court recognized the existence of a degree of poverty, not extreme, which will entitle a person to temporary relief, but not temporary support. True, arguendo, and wholly obiter, something was said about urgency of condition and authority within the spirit of the law to afford some degree of relief, and not support. Even that referred to conditions of urgency, not to any power to add by public •contribution to the ability of a person, partially short .on means, to enable him to provide for his needs without entirely using up what means and credit he has, and without any suggestion that it was within the letter of the statute. Coming to the words of decision, it was said:
“It is not the poor man, as contradistinguished from the man of ample.means or the rich, that is an object of charity; it is the pauper, and not the poor man in the ordinary sense of the term, the man not only in want, but who has no means or resources for relieving it, who is entitled to the statutory aid provided in obedience to the dictates of the humane policy of the statute relating to the poor.”
Mark the language, “no means or resources for relieving it, who is entitled to the statutory aid provided in obedience to the dictates of the humane policy relating to the poor.” “The word ‘poor’ in the statute has a restricted and technical meaning, and it is practically synonymous with ‘destitute,’ denoting extreme want and helplessness.” In harmony with that construction the court held that public aid was not permissible in the particular case which had substantially the •characteristics of this case.
Thus it will be seen that this court has held that public aid, either in the form of relief or support, cannot properly be •extended to a person unless he is of the class denominated “poor and indigent,” and that “poor and indigent” is a synonym for “pauper,” and that pauper means a person who is *189utterly destitute, and that such, restricted meaning cannot be-extended by charitable considerations to meet particular situations.
In Wis. K. I. Co. v. Milwaukee Co. 95 Wis. 153, 70 N. W. 68, the construction of the statute above indicated was affirmed, and it was held that a law to extend aid to a person by way of treating him for an infirmity merely because he has-not the means, presently, to pay therefor himself, not only, is not within the statute under consideration, but that a legislative act to accord such aid would b¿ unconstitutional; that to come within the statute or within the competency of the legislature to provide by written law, the person must be a pauper; a person in “extreme want and helplessness.” That was referred to approvingly in Wis. Ind. School v. Clark Co. 103 Wis. 651, 666, 79 N. W. 422, and again in State ex rel. Garrett v. Froehlich, 118 Wis. 129, 94 N. W. 50, as holding that mere destitution respecting present means does not fall within the statute or the constitutional right to relieve poor persons; that destitution in the extreme sense, is required.
This court having thus by a long line of decisions construed our statute, no good reason seems to exist for seeking for light in foreign jurisdictions. Excursions of that kind and drafts from judicial observations without attempting to overrule the previous declarations here, tend to confuse.
As I understand it, there is no claim that the circumstances of this case satisfy the calls of our statute when construed as aforesaid. The evidence is undisputed that the subjects of public charity involved were not paupers. The head of the house was very far from utter financial helplessness. He had both property and credit sufficient to enable him to employ a physician. He had not experienced any failure to obtain medical assistance. It is quite clear that he could readily have obtained all such needed help though, perhaps, not presently able to pay therefor. The supposed poor per*190sons did not make any application to the town officers to employ a physician for them. They had the appellant and were satisfied with him. It was the appellant, seemingly, hy consent of the hnsband and wife, who notified the town that a nurse was needed as the family were all sick and could not attend to hiring one themselves, and had no means, presently, to pay one with. He had been treating the family, taking his chances on their getting well and being able to pay him, or to pay him in due time, as is often the case with people of moderate means. He, at no time, on account of poverty of the family, declined to administer to them. He did not inquire into their circumstances only so far as to satisfy himself that they had no money presently with which to hire a nurse and thereupon, by consent as aforesaid, he asked the town officers, or some of them, to provide one, and was asked to hire a nurse and look after the town interest in the matter.' .No party to the transaction regarded them as paupers.
In view of the foregoing, I cannot come to the conclusion that the learned trial court was clearly wrong in deciding that the alleged poor persofis were not proper subjects, within the meaning of the statute, for public aid.